Citation Nr: 0422033	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-13 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a claim of entitlement to service 
connection for keloids of the face, neck and scalp.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
March 1974.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Medical 
and Regional Office Center in Wichita, Kansas (RO) which 
determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for keloids of the face, neck and scalp.  

In May 2004, the veteran submitted additional documentary 
evidence, which was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. 20.1304.  This additional 
evidence has been associated with the claims folder.

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim is reopened.  The Board 
further finds that additional development of the evidence is 
necessary prior to rendering a decision on the merits.  The 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action by him is required.


FINDINGS OF FACT

1.  In unappealed rating decisions in September 1993 and 
November 1993, the RO denied the veteran's claim of 
entitlement to service connection for keloids of the face, 
neck and scalp.  

2.  The evidence associated with the claims file subsequent 
to the RO's November 1993 decision raises a reasonable 
possibility of substantiating the claim on the merits.


CONCLUSIONS OF LAW

1.  The RO's September 1993 and November 1993 decisions 
denying service connection for keloids of the face, neck and 
scalp are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).

2.  Since the November 1993 decision, new and material 
evidence has been received, and so the claim of entitlement 
to service connection for keloids of the face, neck and scalp 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
keloids of the face, neck and scalp.  As explained in greater 
detail below, as an initial matter the Board must determine 
whether new and material evidence has been received which is 
sufficient to reopen his previously-denied claim.  

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

A letter was sent to the veteran in December 2001 explaining 
what evidence was needed to complete his claim.  In 
particular, the veteran was advised that "new and material 
evidence" was required to reopen his claim and informed as 
to what the evidence must show to qualify as such.  The 
veteran was also informed by means of this letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would attempt to obtain private medical records that 
would support his claim, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  In addition, the veteran was 
advised that to establish service connection for a 
disability, the evidence must show three things: (1) an 
injury in military service or a disease that began in or was 
made worse during military service, OR an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and, (3) a relationship between the current 
injury or disease and service.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  

Pertinent Law and Regulations

Service connection - in general 

Service connection may be granted if the facts, shown by the 
evidence, establish that a disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
received on August 2, 2001, prior to the effective date of 
the change in law (August 29, 2001), his claim will be 
adjudicated by applying the law previously in effect, 
38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  In this case, the last final denial is the November 
1993 decision which denied the veteran's claim on its merits.  

The "old" evidence 

At the time of the November 1993 rating decision, the 
evidence of record included the veteran's service medical 
records, which are negative for diagnosis or treatment of 
keloids of the face, neck and scalp.  

Post-service treatment records show that the veteran was seen 
in August 1981 with a long history of recurrent keloids of 
the presternal area and face.  He was seen in July 1982 with 
history of recurrent keloids of the chest, face and neck.  He 
was seen again in January 1986 with history of keloids 
secondary to multiple powder burns to the face and anterior 
chest while in the military.  Thereafter, the records reflect 
continued complaints of and treatment for keloids of the 
face, chest, neck and scalp.  

In a September 1993 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
keloids of the face, neck and scalp.  Following receipt of 
additional evidence showing continued treatment for multiple 
keloidal scars, the RO, in a November 1993 rating decision, 
continued the denial of service connection for keloids of the 
face, neck and scalp.  The decision was based on the fact 
that the evidence did not indicate that keloids of the face, 
neck and scalp had its onset in service.  That month, the 
veteran was notified of the adverse decision and his 
appellate rights; however, he failed to file an appeal.  
Therefore, that decision became final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2002).



The additionally submitted evidence

Evidence added to the record since November 1993 includes 
statements from the veteran's private physician, Dr M.A.M.  
In an August 2001 statement, Dr. M. indicated that the 
veteran had been under his care for diagnosis and treatment 
of severe symptomatic keloid scars over the face and cheeks 
bilaterally.  Dr. M. stated that the veteran started 
treatment in his office in approximately 1996 or 1997.  In an 
April 2004 statement, Dr. M. reported that the veteran's skin 
condition "developed as a direct result of having to shave 
closely while serving in the Marine Corps from 1972 to 1974.  
Please refer to my previous letter of May 29, 2003."  

Analysis

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for keloids of the face, 
neck and scalp.    

The November 1993 RO decision is final, due to the veteran's 
failure to file an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.1103.  As explained above, the veteran's claim 
for service connection may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2003).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally 
submitted (i.e. after November 1993) evidence bears directly 
and substantially upon the specific matter under 
consideration, namely whether the veteran's keloids of the 
face, neck and scalp are related to his military service.  

Dr. M.'s April 2004 statement can be considered "new" in that 
it was not previously before the RO in any of its prior 
decisions.  The evidence can also be considered "material" 
because it provides a nexus between the veteran's skin 
condition and his military service.  See 38 C.F.R. § 3.156 
(2003).  Accordingly, new and material evidence has been 
submitted, and the veteran's claim to reopen succeeds on that 
basis.

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, see Justus, may not be sufficient to allow the grant 
of the benefits sought.  For the reasons explained below, the 
Board finds that additional development is necessary before 
the Board may proceed to a decision on the merits of the 
reopened claim.  

In summary, for the reasons explained above the Board has 
concluded that the veteran has submitted competent medical 
evidence which serves to show that his keloids of the face, 
neck and scalp may be related to his military service.  The 
recently submitted evidence being both new and material, the 
claim of service connection for keloids of the face, neck and 
scalp is reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for keloids of the face, 
neck and scalp is reopened; to that extent only, the appeal 
is granted.


REMAND

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
After having carefully considered the matter, the Board 
believes that additional evidentiary development is in order.  

The Board initially observes that once a claim is reopened, a 
different standard of proof applies.  First, all of the 
evidence must be considered and weighed by the VA 
adjudicator.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. 
§ 3.102 (2003).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility does not apply at this stage of the Board's 
deliberations.

As alluded to in the Board's analysis above, although Dr. 
M.'s opinion may be sufficient to reopen the veteran's claim, 
it is not sufficient to enable the Board to allow the claim.  
The opinion contains a major deficiency.  There is no 
indication that Dr. R. had the benefit of review of the 
veteran's entire medical history, but rather relied on the 
veteran's own statements.  See, e.g., Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

The VCAA requires VA to provide a veteran with an examination 
or to obtain a medical nexus opinion based upon a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 
(2002).  The record does not show that the veteran has been 
afforded a VA examination in conjunction with his service 
connection claim.

The Board further notes that the veteran submitted 
photographs, apparently scanned from a computer, after the 
March 2004 hearing before the undersigned with a waiver of RO 
consideration.  One of the photographs shows the veteran in 
his military uniform.  The veteran handwrote on the 
photograph that he was 20-years old at the time, but there is 
no specific date.  In the photograph, the veteran has a 
slight beard and mustache.  It is unclear whether this is an 
official military photograph taken while the veteran was on 
active duty, or shortly after discharge in 1974.  The veteran 
testified before the undersigned that he was given a no-
shaving profile during service because shaving irritated his 
face, although this is not reflected in the veteran's service 
medical records.  The veteran should provide specific 
information about where and when this photograph was taken, 
and provide copies of any other official military photographs 
that may show him in uniform with a beard and/or mustache 
while on duty.     

Also, in his April 2004 letter, Dr. M. refers to a previous 
letter written by him dated May 29, 2003.  Upon review, it 
does not appear that Dr. M.'s May 2003 letter is associated 
with the claims file.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate his claim, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on the 
his behalf.  The notice should comply 
with 38 U.S.C.A. § 5103(a) and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

?	Specifically, after securing 
necessary authorization, VBA should 
request a copy of the May 29, 2003 
letter from Dr. M.  

?	The veteran should indicate where 
and when the photograph of him in 
his military uniform was taken.  In 
the photograph, the veteran has a 
light beard and mustache.  The 
veteran should provide any official 
military photographs of him that 
show him in uniform with a beard 
and/or mustache to support his 
assertion that he had a no-shaving 
profile during service.


2.  VBA should schedule the veteran for a 
VA dermatological examination to 
determine the nature and etiology of any 
keloids of the face, neck and scalp.  The 
claims file and a copy of this remand 
should be provided to the examiner.  It 
should be noted that the claims file was 
reviewed prior to the examination.  All 
findings should be noted in detail.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that any current keloidal scarring is 
related to the veteran's period of 
military service, specifically due to 
shaving.  

?	The examiner should specifically 
review:  1) the veteran's service 
medical records; 2) the VA medical 
records dated from 1974, within one 
month of discharge from service for 
treatment of skin problems, cysts, 
and keloids of the chest, that are 
marked with yellow tabs on the left-
hand side of the claims file; 3) the 
private medical records dated from 
1980 to the present, marked with 
green tabs on the left-hand side of 
the claims file, showing treatment 
for keloids of the face; 4) the 
April 2004 private medical opinion 
from M.A.M., M.D., marked with a 
green tab that reads "4/04 NEXUS"; 
5) and the photograph of the veteran 
in his military uniform, apparently 
taken either during service or after 
discharge around 1973-74, that shows 
him with a light beard and mustache, 
marked with a pink tab that reads 
"Military photo".  A rationale for 
any opinion expressed must be 
provided.  

?	The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.

3.  Thereafter, VBA must readjudicate the 
issue on appeal on a de novo basis.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
In particular, if the veteran seeks treatment for the claimed 
skin condition, he should inform the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



